DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 12-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine at least one mobility metric of the joint based at least in part on a yaw-constrained computation of: at least one first quaternion based on the at least one first IMU sensor data and at least one second quaternion based on the at least one second IMU sensor data; wherein the at least one first quaternion is a representation relating an Earth coordinate frame to a coordinate frame of the at least one first IMU worn on the first member;  wherein the at least one second quaternion is a representation relating the Earth coordinate frame to a coordinate frame of the at least one second IMU worn on the second member;”, “determine the at least one mobility metric of the joint”, “wherein the inputting of the at least one first quaternion imposes a yaw constraint that reduces an uncertainty in: at least one first yaw axis value in the coordinate frame of the at least one first IMU and at least one second yaw axis value in the coordinate frame of the at least one second IMU;”, “input the at least one first IMU sensor data into a quaternion computation algorithm to compute the at least one first quaternion; input the at least one first quaternion and the at least one second IMU sensor data into the quaternion computation algorithm to compute the at least one second quaternion and input the at least one first quaternion and the at least one second quaternion into a calibration parameter algorithm to determine the at least one mobility metric of the joint;”, and “wherein the at least one mobility metric comprises at least one joint position and at least one joint angle based on: at least one first orientation and at least one first position of the at least one first IMU on the first member of the joint and at least one second orientation and at least one second position of the at least one second IMU on the second member of the joint” which are considered to be a mathematical algorithm which is considered to be a mathematical concept and thus an abstract idea. 
This judicial exception is not integrated into a practical application because the elements of “at least one processing device configured to”, “wherein the at least one processing device is configured to”, “by executing programming instructions that cause the at least one processing to” are considered to be generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The elements of “at least one first inertial measurement unit (IMU) is positioned on a first member of a joint;”, “at least one second inertial measurement unit (IMU) is positioned on a second member of the joint;”, “wherein each of the at least one first IMU and the at least one second IMU lacks a magnetometer unit;”, “wherein the at least one first IMU and the at least one second IMU respectively output at least one first IMU sensor data and at least one second IMU sensor data;” “receive, from the at least one first the at least one first IMU sensor data;”, and “receive, from the at least one second the at least one second IMU sensor data” are considered data gathering steps required to use the correlation which do not add a meaningful limitation as they are insignificant extra-solution activity. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements of “at least one processing device configured to”, “wherein the at least one processing device is configured to”, “by executing programming instructions that cause the at least one processing to” are considered to be instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). the elements of “at least one first inertial measurement unit (IMU) is positioned on a first member of a joint;”, “at least one second inertial measurement unit (IMU) is positioned on a second member of the joint;”, “wherein each of the at least one first IMU and the at least one second IMU lacks a magnetometer unit;”, “wherein the at least one first IMU and the at least one second IMU respectively output at least one first IMU sensor data and at least one second IMU sensor data;” “receive, from the at least one first the at least one first IMU sensor data;”, and “receive, from the at least one second the at least one second IMU sensor data” are considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
	The additional elements in claim 12-20 and 22-30 do not correct these deficiencies and are considered to suffer from the same issues. 
In claim 12 and 22 the claim(s) recite(s) “wherein the joint is a knee joint of a leg, the first member is a thigh of the leg, and the second member is a calf of the leg.”. This does not integrate the judicial exception into a practical application because it is nothing more than an attempt to generally link the abstract idea to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).

In claim 13 and 23 the claim(s) recite(s) "wherein the at least one mobility metric of the joint further comprises a step length, a stride length, and a cadence.” which are considered to be part of the mathematical algorithm which is considered to be a mathematical concept and thus an abstract idea.

In claim 14 and 24 the claim(s) recite(s) “a memory; wherein the memory is configured to store a configuration database; and wherein the at least one processing device is configured to store system variables, preconfigured nominal frequencies, sensor information and user information in the configuration database.” This does not integrate the judicial exception into a practical application because they are considered to be generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

In claim 15 and 25 the claim(s) recite(s) “a mobile device; wherein the at least one first IMU is configured to wirelessly transmit the at least one first IMU sensor data to the mobile device; wherein the at least one second IMU is configured to wirelessly transmit the at least one second IMU sensor data to the mobile device; wherein the mobile device comprises the at least one processing device; and wherein the at least one processing device is configured to determine the at least one mobility metric of the joint based at least in part on the at least one first IMU sensor data and the at least one second IMU sensor data.” This does not integrate the judicial exception into a practical application because they are considered to be generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

In claim 16 and 26 the claim(s) recite(s) “wherein the at least one processing device is configured to receive the at least one first IMU sensor data and the at least one second IMU sensor data over a wireless communication network.” This does not integrate the judicial exception into a practical application because they are considered to be generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

In claim 17 and 27 the claim(s) recite(s) “calculating a local master time difference to compensate for an initial time delay between times that the at least one first IMU and the at least one second IMU start to collect data.” is considered to be part of the mathematical algorithm which is considered to be a mathematical concept and thus an abstract idea. The elements of “wherein the at least one processing device is configured to synchronize the at least one first IMU sensor data and the at least one second IMU sensor data” does not integrate the judicial exception into a practical application because they are considered to be generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

In claim 18 and 28 the claim(s) recite(s) “wherein the local master time difference is based at least in part on a master clock of the mobile device.” This does not integrate the judicial exception into a practical application because this is considered data gathering steps required to use the correlation which do not add a meaningful limitation as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).

In claim 19 and 29 the claim(s) recite(s) “calculate from the at least one first accelerometer sensor data and the at least one first gyroscope sensor data, an estimation of the at least one first quaternion; wherein the at least one first quaternion represents at least one first pitch axis value, at least one first roll axis value, and the at least one first yaw axis value in the coordinate frame of the at least one first IMU; calculate from the at least one second accelerometer sensor data and the at least one second gyroscope sensor data, an estimation of the at least one second quaternion; wherein the at least one second quaternion represents at least one second pitch axis value, at least one second roll axis value, and the at least one second yaw axis value in the coordinate frame of the at least one second IMU; and impose the yaw constraint between the at least one first yaw axis value and the at least one second yaw axis value to improve: the estimation of the at least one first quaternion and the estimation of the at least one second quaternion.” is considered to be part of the mathematical algorithm which is considered to be a mathematical concept and thus an abstract idea. The elements of “wherein the at least one first IMU comprises at least one first accelerometer and at least one first gyroscope; wherein the at least one first IMU sensor data comprises at least one first accelerometer sensor data and at least one first gyroscope sensor data; wherein the at least one second IMU comprises at least one second accelerometer and at least one second gyroscope; wherein the at least one second IMU sensor data comprises at least one second accelerometer sensor data and at least one second gyroscope sensor data;” does not integrate the judicial exception into a practical application because this is considered data gathering steps required to use the correlation which do not add a meaningful limitation as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). The elements of “wherein the at least one processing device is configured to use the quaternion computation algorithm to” does not integrate the judicial exception into a practical application because they are considered to be generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

In claim 20 and 30 the claim(s) recite(s) “compute the at least one mobility metric of the joint by calibrating training data during movements of the joint to determine: the at least one first orientation and the at least one first position of the at least one first IMU on the first member of the joint, and the at least one second orientation and the at least one second position of the at least one second IMU on the second member of the joint.” is considered to be part of the mathematical algorithm which is considered to be a mathematical concept and thus an abstract idea. The elements of “wherein the at least one processing device is configured to use the calibration parameter algorithm” does not integrate the judicial exception into a practical application because they are considered to be generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are considered to be instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Prior Art
The claims are not rejected under the prior art of record. 

Examiner Note with regards to Prior Art of Record
Claims 2 is distinguished over the prior art of record based on the reasons below.
In claim 2, the claim differs from the closest prior arts of record, US-20170225033, US-20180052006, and US-20140278183, in that it fails to anticipate or render obvious determine at least one mobility metric of the joint based at least in part on a yaw-constrained computation of: at least one first quaternion based on the at least one first IMU sensor data and at least one second quaternion based on the at least one second IMU sensor data; wherein the at least one first quaternion is a representation relating an Earth coordinate frame to a coordinate frame of the at least one first IMU worn on the first member;  wherein the at least one second quaternion is a representation relating the Earth coordinate frame to a coordinate frame of the at least one second IMU worn on the second member;”, “determine the at least one mobility metric of the joint”, “wherein the inputting of the at least one first quaternion imposes a yaw constraint that reduces an uncertainty in: at least one first yaw axis value in the coordinate frame of the at least one first IMU and at least one second yaw axis value in the coordinate frame of the at least one second IMU;”, “input the at least one first IMU sensor data into a quaternion computation algorithm to compute the at least one first quaternion; input the at least one first quaternion and the at least one second IMU sensor data into the quaternion computation algorithm to compute the at least one second quaternion and input the at least one first quaternion and the at least one second quaternion into a calibration parameter algorithm to determine the at least one mobility metric of the joint;”, and “wherein the at least one mobility metric comprises at least one joint position and at least one joint angle based on: at least one first orientation and at least one first position of the at least one first IMU on the first member of the joint and at least one second orientation and at least one second position of the at least one second IMU on the second member of the joint” in combination with all the other limitations in the claim as claimed and defined by the applicant.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. Regarding applicants’ arguments 112 arguments, they are persuasive and the rejection is withdrawn. Regarding applicants 101 arguments, the examiner respectfully disagrees. Looking at applicant’s specification Par. 68 while avoiding the use of a magnetometer, is a possible embodiment, using alternative IMUs is well understood routine and conventional. The examiner notes that the invention isn't directed to solving the issue of a magnetometer being affected by magnetic fields, but rather describes using alternative sensors for their known advantages over magnetometers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180292430 A1, INERTIALLY-AIDED AIR DATA COMPUTER ALTITUDE RATE.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.J.B/Examiner, Art Unit 2857          

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857  
12/15/2022